Case: 20-1903   Document: 98     Page: 1   Filed: 08/31/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     INVT SPE LLC,
                        Appellant

                            v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

     HTC AMERICA, INC., HTC CORPORATION,
                   Intervenors
             ______________________

                       2020-1903
                 ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1138.
                 ______________________

                Decided: August 31, 2022
                 ______________________

    JEFFREY A. LAMKEN, MoloLamken LLP, Washington,
 DC, argued for appellant. Also represented by LUCAS M.
 WALKER; SARA MARGOLIS, New York, NY; JOHN K.
 HARTING, BRENDA L. JOLY, CYRUS ALCORN MORTON,
 CHRISTOPHER SEIDL, Robins Kaplan LLP, Minneapolis,
 MN.

     RICHARD P. HADORN, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, argued for appellee. Also represented by DOMINIC
Case: 20-1903    Document: 98     Page: 2     Filed: 08/31/2022




 2                                          INVT SPE LLC   v. ITC



 L. BIANCHI, WAYNE W. HERRINGTON.

    CHARLES M. MCMAHON, McDermott, Will & Emery
 LLP, Chicago, IL, argued for all intervenors. Also repre-
 sented by MARTIN BADER, STEPHEN S. KORNICZKY, ERICKA
 SCHULZ, Sheppard, Mullin, Richter & Hampton LLP, San
 Diego, CA; EDWARD V. ANDERSON, Palo Alto, CA.
                 ______________________

     Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
 Chen, Circuit Judge.
                        BACKGROUND
     Complainant INVT SPE LLC (INVT) appeals from a
 determination by the International Trade Commission
 (Commission or ITC) in Investigation No. 337-TA-1138,
 Certain LTE- and 3G-Compliant Cellular Communications
 Devices, that respondents Apple Inc., HTC Corporation,
 HTC America, Inc., ZTE Corporation, and ZTE (USA) Inc.
 did not violate 19 U.S.C. § 1337 (section 337) by the impor-
 tation and sale of personal electronic devices, such as
 smartphones, smart watches, and tablets. INVT’s com-
 plaint alleged that these devices infringed five INVT pa-
 tents, only two of which are at issue in this appeal—U.S.
 Patent Nos. 6,760,590 (’590 patent) and 7,848,439 (’439 pa-
 tent). In a final initial determination (FID), the adminis-
 trative law judge (ALJ) determined that the accused
 devices did not infringe claims 3 and 4 of the ’590 patent
 and claims 1 and 2 of the ’439 patent. In the Matter of Cer-
 tain LTE- and 3G-Compliant Cellular Communications
 Devices, Initial Determination on Violation of Section 337,
 No. 337-TA-1138, 2020 WL 1504741, at *2 (Feb. 18, 2020)
 (FID). The ALJ also determined that INVT had failed to
 meet the technical prong of the domestic industry require-
 ment as to those claims. Id. INVT petitioned the Commis-
 sion for review of those findings, J.A. 1787–1815, 1831–56,
 which the Commission decided not to review, In the Matter
Case: 20-1903       Document: 98   Page: 3   Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     3



 of Certain LTE- and 3G-Compliant Cellular Communica-
 tions Devices, Notice of a Commission Determination to Re-
 view in Part a Final Initial Determination Finding No
 Violation of Section 337 and, on Review, to Affirm the Final
 Initial Determination’s Findings of No Violation; Termina-
 tion of the Investigation, No. 337-TA-1138, 2020 WL
 4582313, at *2 (June 1, 2020) (Commission Decision). The
 Commission affirmed the ultimate finding of no violation
 of section 337. See id. at *3. INVT appeals from this final
 determination. All five respondents intervened, but Apple,
 Inc., ZTE (USA) Inc., and ZTE Corporation have since
 withdrawn as parties, leaving HTC Corporation and HTC
 America as intervenors. See ECF Nos. 67, 93 (orders grant-
 ing motions to withdraw).
      We affirm the Commission’s determination that there
 was no section 337 violation with respect to the ’439 patent
 because INVT failed to show infringement and the exist-
 ence of domestic industry. We agree with INVT’s argument
 on appeal that the asserted ’439 claims are drawn to “capa-
 bility.” However, we disagree with INVT on infringement.
 For infringement purposes, a computer-implemented claim
 drawn to a functional capability requires some showing
 that the accused computer-implemented device is pro-
 grammed or otherwise configured, without modification, to
 perform the claimed function when in operation. We affirm
 the noninfringement finding in this case because INVT
 failed to introduce any evidence to establish that the ac-
 cused devices, when put into operation, will ever perform
 the particular functions recited in the asserted claims.
     We find the Commission’s determination with respect
 to the ’590 patent moot based on the patent’s expiration,
 and thus vacate and remand as to that patent.
                         A. ’590 Patent
    Before this decision issued, the ’590 patent expired on
 March 5, 2022. See Letter from the Office of the General
 Counsel Attorney for ITC, ECF No. 78; Appellant’s Suppl.
Case: 20-1903      Document: 98       Page: 4     Filed: 08/31/2022




 4                                              INVT SPE LLC   v. ITC



 Br. 1, ECF No. 84. For the reasons discussed, infra, the
 appeal as it relates to the ’590 patent is moot. We vacate
 the Commission’s decision as to that patent and remand
 with instructions to dismiss as moot the relevant portion of
 the complaint.
                          B. ’439 Patent
     The ’439 patent relates to wireless communication sys-
 tems, specifically an improvement to adaptive modulation
 and coding (AMC), which is a technique used to transmit
 signals in an orthogonal frequency division multiplexing
 (OFDM) system. ’439 patent col. 1 ll. 7–14.
     In an OFDM system, the frequency bandwidth is di-
 vided into subcarriers. A subcarrier is a narrow subdivi-
 sion of a communication system’s available frequency
 spectrum (bandwidth). Id. col. 1 ll. 25–26. Groups of sub-
 carriers in neighboring positions within the frequency do-
 main are referred to as subbands. Id. col. 2 ll. 18–22. AMC
 involves adjusting parameters, such as a modulation
 scheme or a coding rate, in response to changing conditions
 that impact the channel quality. Id. col. 1 ll. 34–52, 65–67.
 The prior art included AMC based on subcarrier and sub-
 bands divisions of the communication system bandwidth.
 See id. col. 1 l. 53 – col. 2 l. 49.
      The ’439 patent is directed to AMC based on subband
 groups. See id. col. 5 l. 9 – col. 6 l. 44, col. 7 l. 32 – col. 10
 l. 26. This means that that the modulation scheme and
 coding rate are determined per subband group as the min-
 imum unit of adaptivity, rather than per subcarriers or
 subbands. Id. col. 7 l. 32 – col. 12 l. 24; see id. col. 2 ll. 4–8;
 id. col. 2 ll. 12–25, col. 7 l. 65 – col. 8 l. 2, col. 8 ll. 41–48,
 col. 10 ll. 21–26. Subband groups are made up of multiple
 subbands, although not necessarily subbands in neighbor-
 ing positions. See id. col. 7 ll. 43–46; col. 10 l. 26 – col. 11
 l. 3. A subband group might consist of a plurality of neigh-
 boring subbands, id. col. 10 ll. 33–49, Fig. 8, or a plurality
 of subbands at predetermined intervals, id. col. 10 ll. 50–
Case: 20-1903       Document: 98   Page: 5   Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     5



 61, Fig. 9, or even all of the subbands as a single subband
 group, id. col. 10 l. 62 – col. 11 l. 3, Fig. 10.
    Claim 1 of the ’439 patent recites:
    1. A communication apparatus comprising:
    [a] a channel estimating section that carries out a
    channel estimation per subband;
    [b] a parameter deciding section that decides mod-
    ulation parameters and coding parameters per sub-
    band group comprised of a plurality of the
    subbands, based on a result of the channel estima-
    tion per subband;
    [c] a parameter information transmission section
    that transmits, to a communicating party, param-
    eter information indicating the modulation param-
    eters and the coding parameters decided at the
    parameter deciding section;
    [d] a receiving section that receives a signal con-
    taining data modulated and encoded on a per sub-
    band group basis at the communicating party using
    the modulation parameters and the coding param-
    eters of the parameter information transmitted at
    the parameter information transmission section;
    [e] a data obtaining section that demodulates and
    decodes the received signal received at the receiv-
    ing section on a per subband group basis using the
    modulation parameters and the coding parameters
    decided at the parameter deciding section, and ob-
    tains the data contained in the received signal; and
    [f] a pattern storage section that stores in advance
    patterns for selecting subbands constituting the
    subband groups wherein the parameter deciding
    section decides the modulation parameters and the
    coding parameters per subband group comprised of
    the subbands selected based on the patterns stored
Case: 20-1903    Document: 98      Page: 6     Filed: 08/31/2022




 6                                           INVT SPE LLC   v. ITC



     in the pattern storage section.
 (bold bracketed letters added).
      A “communication apparatus,” as recited in claim 1,
 can be a user device, and a “communicating party” can be
 a base station. See id. col. 2 ll. 54–60 (describing a base
 station as the transmission side and a mobile terminal as
 the receiving side). The ’439 patent describes a user device
 (receiving side) determining the adaptive parameters and
 sending the parameters to the base station (transmission
 side); the base station encoding data using those parame-
 ters and sending the encoded data back to the user device
 (receiving side); and the user device (receiving side) decod-
 ing the data using those parameters. See id. col. 9 l. 13 –
 col. 12 l. 24.
                      C. LTE Standard
     The accused devices are communication devices, in-
 cluding smartphones, tablets, smart watches, and comput-
 ers, that use the 3G and LTE 1 standards. FID, at *2, *9.
 INVT’s infringement theory for the ’439 patent is based in
 part on alleging that the asserted claims of the ’439 patent
 are standard essential, i.e., subject matter essential to
 practicing the LTE standard. Id. at *58.
     In the LTE standard, the smallest portion of the com-
 munications spectrum is referred to as a subcarrier, like in
 the ’439 patent. However, a group of subcarriers (sub-
 bands, in the ’439 patent) is referred to as a “resource
 block.” See Appellant’s Br. 35; Intervenors’ Br. 12. A group
 of resource blocks (subband groups, in the ’439 patent) is
 referred to as “LTE subbands.” See Appellant’s Br. 35; In-
 tervenors’ Br. 12.
     At a high level, under the LTE standard, the user


     1   LTE is an acronym for “Long-Term Evolution.”
 FID, at *22 n.14.
Case: 20-1903       Document: 98   Page: 7    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                       7



 device chooses one of 16 possible combination of modula-
 tion and coding parameters, per LTE subband, to send to
 the base station. See FID, at *67. The base station, in turn,
 selects a combination of modulation and coding parame-
 ters, but from a much greater number of possible combina-
 tions. See id. at *60–61 (noting almost 3,000 possible
 values for calculating the coding parameters). As dis-
 cussed later, there is no evidence in the record that at least
 one modulation and coding parameter combination that
 the base station can select matches a combination that the
 user device can select. See infra Part II.C.1 & C.2. After
 selecting its parameters, the base station modulates and
 encodes the data using those selected parameters and then
 sends the modulated and encoded data and its selected pa-
 rameters to the user device. FID, at *59–61. The user de-
 vice demodulates and decodes the data using the
 parameters selected by the base station. Id.
     The user device and the base station send and receive
 parameter information using values referred to as CQI,
 DCI, and TBS. See id. at *67–68 (citing J.A. 10865–66; JA
 11858; J.A. 13169–70; J.A. 1175); Appellant’s Br. 36–37;
 Intervenors’ Br. 60. The initial selection of parameters by
 the user device is transmitted to the base station as a CQI 2
 index. The CQI index corresponds to one of the 16 possible
 combination of modulation and coding parameters. These
 16 possible combinations are the only combinations the
 user device can choose. FID, at *60. When the base station
 returns parameters to the user device, it does so in a DCI 3



     2   CQI is an acronym for “channel quality indicator.”
 FID, at *58 n.56. The respondents’ expert explained that
 the CQI report to the base station indicates the “maximum
 rate at which the base station can send real data to the UE
 [user equipment].” Id. at *59.
     3   DCI is an acronym for a “downlink control indica-
 tor.” FID, at *67.
Case: 20-1903     Document: 98      Page: 8     Filed: 08/31/2022




 8                                            INVT SPE LLC   v. ITC



 message. Id. at *67; see Intervenor’s Br. 60; Appellant’s Br.
 37 (citing J.A. 10867). The DCI message includes an as-
 signment of resource blocks, which tells the user device
 which portions of the bandwidth to use to receive data from
 the base station. FID, at *67. The DCI message also in-
 cludes an MCS 4 index—one MCS value for the entire re-
 source block assignment. Id. at *59, *68. There are 32
 possible values for the MCS index, each one associated
 with a modulation scheme (Qm)5 and a TBS 6 index. Id. at
 *59. The TBS index corresponds to a TBS table, which in-
 cludes almost 3,000 entries. Id. at *60–61. 7 Based on the
 resource block assignment and the TBS value, the user de-
 vice calculates the coding parameter. Id. at *60. The FID
 depicts and discusses in detail the LTE standard’s CQI,
 MCS, and TBS tables. See id. at *59–61.
     In summary, based on the DCI message, MCS index,
 TBS index, and the resource block assignment, the user de-
 vice receives information about the modulation and coding



     4    MCS is an acronym for “modulation and coding
 scheme.” FID, at *59 n.57, *68.
     5    European Telecommunications Standards Insti-
 tute (ETSI), ETSI TS 136 211 V8.4.0 (2008–11)—LTE;
 Evolved Universal Terrestrial Radio Access (E-UTRA);
 Physical channels and modulation (3GPP TS 36.211 ver-
 sion 8.4.0 Release 8) 8 (2008), https://www.etsi.org/de-
 liver/etsi_ts/136200_136299/136211/08.04.00_60/ts_13621
 1v080400p.pdf (“Qm Modulation order: 2 for QPSK, 4 for
 16QAM and 6 for 64QAM transmissions”).
     6    TBS is an acronym for “transport block size.” FID,
 at *59 n.58.
     7    “[T]he reason for so many entries is ‘to give the base
 station a great deal of flexibility in terms of the downlink
 assignment, including the assignment of the code rate to be
 used for all the resources blocks.’” FID, at *60 (quoting J.A.
 11882:15–20).
Case: 20-1903       Document: 98   Page: 9    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                       9



 parameters that were selected by the base station to mod-
 ulate and encode the data that the user device receives
 from the base station. Id. at *68. The user device demod-
 ulates and decodes the received data using the modulation
 and coding parameters selected by the base station. Id.
 Regardless of the number of LTE subbands included in the
 resource block assignment, one set of modulation and cod-
 ing parameters is used to modulate and encode and demod-
 ulate and decode the data. Id. (citing J.A. 10871–74; J.A.
 11861, 11864–65, 11867). As will be discussed, the evi-
 dence does not show that the user device ever receives data
 modulated and encoded with the same parameters initially
 selected by the user device. See infra Part II.C.1 & C.2.
         D. ALJ’s Final Initial Determination (FID)
     Relevant to the disposition of this appeal, the ALJ’s
 FID found that the accused products did not infringe the
 asserted claims of the ’439 patent. FID, at *58–71. INVT
 asserted two infringement theories: (1) the ’439 claims are
 essential to the practice of the LTE standard, see id. at *58–
 63, and (2) the accused products practice the asserted
 claims, see id. at *63–71. The ALJ found that independent
 claim 1 of the ’439 patent is not essential to the LTE stand-
 ard. Id. at *63. Therefore, INVT could not show infringe-
 ment by relying on the fact that the accused products were
 LTE-compliant. Id. In addition, the ALJ found that INVT
 had failed to prove infringement under a normal infringe-
 ment analysis, which analyzes the accused products in
 view of the asserted claims. Id. at *63, *71.
     In the proceeding below, the dispute over whether the
 asserted ’439 claims are essential to practicing the LTE
 standard was limited to limitations [d] and [e]. See J.A.
 1713–14 (“Respondents do not dispute the essentiality or
 infringement of elements 1(a), 1(b), 1(c), 1(f), and 1(g). Tr.
 (Acampora) 1907:21–1908:10 (‘Q. Right. You limited your
 opinions to 1.d and 1.e in Claim 1, right? A. As far as my
 opinions on noninfringement [and essentiality] are
Case: 20-1903    Document: 98      Page: 10     Filed: 08/31/2022




 10                                           INVT SPE LLC   v. ITC



 concerned, that’s correct.’).” (emphasis omitted)); FID, at
 *58–63 (analyzing whether limitations [d] and [e] are es-
 sential to the LTE standard).
     Prior to the evidentiary hearing, the ALJ addressed
 limitation [e], which recites a communication apparatus’s
 “data obtaining section that demodulates and decodes the
 received signal . . . using the . . . parameters decided at the
 parameter deciding section” of the communication appa-
 ratus. J.A. 252–54 (Order No. 52). Although the ALJ de-
 clined to provide an explicit construction, the ALJ
 explained that the claim limitation could be met even when
 the parameters used to demodulate and decode are decided
 by the communicating party (i.e., a base station), so long as
 the communicating party chooses “those very parameters”
 decided by the communication apparatus (i.e., a user de-
 vice) for communication between the two entities. J.A. 254
 (emphasis added). The ALJ reasoned that the plain lan-
 guage dictated the result, noting that “claim 1 does not re-
 quire the [user device’s] ‘parameter deciding section’ to
 serve as the final or ultimate decision maker with respect
 to exchanges that occur in the communication system . . .
 As INVT asserted, ‘Claim 1 is silent on the operation of the
 communicating party.’” J.A. 254 n.3.
      With this interpretation, the ALJ held that INVT failed
 to show claim 1 was essential to the LTE standard. FID,
 at *58–63. Specifically, the ALJ found that INVT “failed to
 present evidence that the modulation and coding parame-
 ters corresponding to the CQI index the [user device] ini-
 tially reports to the base station are the ‘very parameters’
 that the base station ultimately determines are appropri-
 ate” to meet limitations [d] and [e]. Id. at *58 (internal
 footnote omitted). Under the LTE standard, the CQI trans-
 mitted from an LTE user device includes only 16 possible
 modulation and coding parameter combinations, whereas
 there is a “much larger” number of possible modulation and
 coding parameter combinations from which the LTE base
 station can select and send to the user device as part of the
Case: 20-1903      Document: 98    Page: 11     Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                       11



 DCI message. Id. at *60–61. The ALJ found that “even if
 the base station happens to consider the CQI reported by
 the [user device], it does not appear to be likely, must [sic]
 less required, for the base station to choose the ‘very pa-
 rameters’ initially decided by the [user device].” Id. at *61.
      The ALJ also rejected INVT’s argument that, despite
 the significant mismatch between the possible parameters
 the user device is able to select and the base station is able
 to select, the claim was standard essential because an LTE-
 compliant user device has the capability to receive data
 modulated and encoded using the parameters decided by
 the user device and to demodulate and decode that data.
 Id. at *61. The ALJ stated that “patent essentiality cannot,
 as a matter of law, be established merely by showing that
 the asserted standard is capable of meeting the claim, as
 mere capability of a claimed feature is ipso facto not tanta-
 mount to the requirement that the claimed feature must be
 mandatory.” Id. at *61. “Patent essentiality,” the ALJ ex-
 plained, requires the standard to “necessarily” meet the el-
 ements of the claim. Id. The ALJ also found that the
 language of claim 1 was not drawn to capability, as further
 support for the conclusion that “mere capability in this in-
 stance does not equate to infringement.” Id. at *61–62.
 The ALJ found claim 1 was not drawn to capability based
 on the fact that its language (“using,” “decided”) did not fol-
 low the “for performing”-type language (“for preventing,”
 “for obtaining”) of the claims in our Finjan decision. Id.
 (citing Finjan, Inc. v. Secure Computing Corp., 626 F.3d
 1197, 1204–05 (Fed. Cir. 2010)).
     Because INVT could not rely on the accused products’
 compliance with the LTE standard to establish infringe-
 ment, the ALJ stated that INVT was required to show that
 actual operation of the accused products meets every limi-
 tation of the asserted claims. Id. at *63. Under this anal-
 ysis, the respondents’ arguments were focused on
 limitations [d] and [e] not being met by the accused prod-
 ucts. Id. at *67; id. at *71–72 (noting parties’ agreement
Case: 20-1903    Document: 98     Page: 12     Filed: 08/31/2022




 12                                          INVT SPE LLC   v. ITC



 and respondents’ lack of argument for limitations [a]
 through [c]); see also id. at *73–74 (noting INVT’s lack of
 evidence and argument separate from the standard-essen-
 tial ones for limitation [f]). The ALJ agreed with respond-
 ents that the accused products did not meet limitations [d]
 or [e] because they did not receive data modulated and en-
 coded “on a per subband group basis” nor demodulate and
 decode data “on a per subband group basis.” Id. at *67–69.
 Specifically, the per-subband-group limitation was not met
 because a single MCS (indicating a single modulation and
 coding scheme) was used and sent to the user device for an
 entire resource block assignment (spanning one or multiple
 LTE subbands, i.e., subband groups). Id. at *67–69. The
 ALJ also found that limitation [e] was not met based on
 INVT’s failure to show that the information in the DCI re-
 ceived and used by the user device from the base station is
 informed by the CQI that the user device previously trans-
 mitted to the base station. Id. at *69–70. The evidentiary
 failure was because of a failure to analyze source code gov-
 erning the operation of the base station (as opposed to the
 source code of the user device). Id. at *70.
      Relying on a similar analysis, the ALJ found that INVT
 failed to meet the technical prong of the domestic industry
 requirement. First, even if the representative product, a
 Samsung Galaxy S9, complies with the LTE standard,
 claim 1 is not standard essential. Id. at *73. Second, INVT
 failed to show that the S9’s actual operation meets the “on
 a per subband group basis” requirement of limitations [d]
 and [e]. Id. at *74.
     INVT appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(6).
                        DISCUSSION
                              I
     The ’590 patent expired on March 5, 2022. The ITC has
 a limited statutory mandate and can only grant prospective
Case: 20-1903      Document: 98   Page: 13    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     13



 relief. Tessera, Inc. v. Int’l Trade Comm’n, 646 F.3d 1357,
 1371 (Fed. Cir. 2011); Tex. Instruments, Inc. v. Int’l Trade
 Comm’n, 851 F.2d 342, 344 (Fed. Cir. 1988) (citing 19
 U.S.C. § 1337(d)–(f)). “The ITC can issue only an exclusion
 order barring future importation or a cease and desist order
 barring future conduct. If the violation of section 337 in-
 volves patent infringement, neither of the above remedies
 is applicable once the patent expires.” Tex. Instruments,
 851 F.2d at 344. The expiration of the ’590 patent, there-
 fore, has rendered this appeal moot with respect to that pa-
 tent. See id.
     INVT argues that its appeal regarding the ’590 patent
 is not moot even after the patent’s expiration because of
 pending district-court litigation that was stayed in favor of
 the ITC investigation. Appellant’s Suppl. Br. 4–5, ECF No.
 84. However, we have previously held that because ITC
 decisions on patent infringement or invalidity do not have
 preclusive effect on district court litigation, a decision by
 this court does not have enough “collateral consequences”
 to avert mootness, even though a pending district court
 case involves the same issues. Hyosung TNS v. Int’l Trade
 Comm’n, 926 F.3d 1353, 1358–59 (Fed. Cir. 2019) (citing
 Bio-Technology General Corp. v. Genentech, Inc., 80 F.3d
 1553, 1563–64 (Fed. Cir. 1996); then citing Tex. Instru-
 ments Inc. v. Cypress Semiconductor Corp., 90 F.3d 1558,
 1568–69 (Fed. Cir. 1996); and then citing Tandon Corp. v.
 U.S. Int’l Trade Comm’n, 831 F.2d 1017, 1019 (Fed. Cir.
 1987)).
      INVT relies on Microsoft and Powertech. Appellant’s
 Suppl. Br. 5, ECF No. 84 (quoting Microsoft Corp. v. Int’l
 Trade Comm’n, No. 2012-1445, 2014 WL 10209132 (Fed.
 Cir. Jan 3, 2014) (per curiam); and then citing Powertech
 Tech. Inc. v. Tessera, Inc., 660 F.3d 1301 (Fed. Cir. 2011)).
 Neither helps INVT avoid mootness. Microsoft is a non-
 precedential opinion, where the patent expired after the
 court’s decision on the merits, and no party raised the issue
 of the patent’s imminent expiration or mootness until after
Case: 20-1903    Document: 98       Page: 14     Filed: 08/31/2022




 14                                            INVT SPE LLC   v. ITC



 the petition for rehearing en banc was denied and two days
 before the mandate was set to issue. 2014 WL 10209132,
 at *2; see Hyosung, 926 F.3d at 1359 n.3; Microsoft Corp.,
 No. 2012-1445, ECF. No. 104. Powertech did not involve
 mootness. It addressed the fact that a Federal Circuit de-
 cision on an appeal from the ITC can have precedential ef-
 fect on district courts as to certain other issues but also
 reaffirmed that ITC determinations of patent infringement
 and validity do not have preclusive effect on district courts,
 even when affirmed by the Federal Circuit. 660 F.3d at
 1307–08 (explaining that district courts were bound by the
 legal precedent set forth in the prior decision Tessera, that
 a licensed sale does not become unauthorized and infring-
 ing merely because the licensee falls behind on royalty pay-
 ments). Here, like in Hyosung, we see no “potential for
 collateral consequences resulting from the possible stare
 decisis effect of our decision, if precedential” that prevents
 the appeal from becoming moot. 926 F.3d at 1359.
     Because the ’590 patent portion of this appeal is
 mooted due to the intervening happenstance of the patent’s
 expiration, we vacate the ITC’s decision as to that patent
 and remand with instructions to dismiss as moot the rele-
 vant portion of the complaint. See Tessera, 646 F.3d at
 1371; U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513
 U.S. 18, 25 & n.3 (1994); United States v. Munsingwear,
 Inc., 340 U.S. 36, 39–40 (1950); see also Oral Arg. 48:48–
 49:18.
                               II
     On appeal, INVT argues that the ALJ erred in finding
 that the accused products do not infringe claim 1 of the ’439
 patent based on a combination of misinterpreting the
 claim, to require performance by (not merely capability of)
 an accused product, and misapplying law on standard es-
 sential patents. Appellant’s Br. 59–67. INVT also chal-
 lenges the ALJ’s “actual operation” noninfringement
 findings, specifically that the “per subband group basis”
Case: 20-1903      Document: 98   Page: 15    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     15



 requirement of limitations [d] and [e] and the “pattern stor-
 age section” of limitation [f] are not met by the accused
 products. Appellant’s Br. 67–72.
      INVT’s arguments do not prevail. We agree with INVT
 that the asserted ’439 claims are drawn to “capability,” and
 not to actual operation as the ALJ found. However, INVT
 has failed to show that the accused LTE-compliant devices
 have the capability required by the claims. Therefore,
 whether under a theory of the claims being standard essen-
 tial or the claims being met by the accused devices, INVT
 has not proven infringement.
                              A
     According to INVT, claim 1 of the ’439 patent requires
 only that the accused LTE-compliant devices are capable of
 receiving, from a base station, data modulated and encoded
 with the same parameters decided by the user device, and
 capable of demodulating and decoding that data using
 those parameters. See Appellant’s Br. 62–65.
     Our cases have held that sometimes a device only
 needs to be “capable of operating” according to a claimed
 limitation, for a finding of infringement. See Finjan, 626
 F.3d at 1204. Other times, a device does not infringe unless
 it actually operates as claimed. See ParkerVision, Inc. v.
 Qualcomm Inc., 903 F.3d 1354, 1361 (Fed. Cir. 2018) (dis-
 cussing Ball Aerosol & Specialty Container, Inc. v. Ltd.
 Brands, Inc., 555 F.3d 984 (Fed. Cir. 2009)). Whether in-
 fringement requires actual performance of the recited func-
 tions by the accused device depends on the claim language.
 See Finjan, 626 F.3d 1204 (citing Fantasy Sports Props. v.
 Sportsline.com, Inc., 287 F.3d 1108, 1118 (Fed. Cir. 2002));
 see also ParkerVision, Inc., 903 F.3d at 1361 (articulating
 a distinction between configuration-type and capability-
 type claims).
    Possibly the most straightforward example of this is
 the common distinction between method claims and
Case: 20-1903    Document: 98     Page: 16     Filed: 08/31/2022




 16                                          INVT SPE LLC   v. ITC



 apparatus claims. See, e.g., Finjan, 626 F.3d at 1203–05.
 In Finjan, this court held that Finjan’s “non-method claims
 describe capabilities without requiring that any software
 components be ‘active’ or ‘enabled.’” Id. at 1204–05. The
 court, therefore, upheld a finding of infringement for prod-
 ucts in which the accused proactive-scanning software
 module was locked when sold by the defendants. Id. at
 1205; see also id. at 1203–04 (distinguishing Southwest
 Software, Inc. v. Harlequin Inc., 226 F.3d 1280, 1291 (Fed.
 Cir. 2000), in which the accused software product required
 a manual step to activate the patented feature, but the
 claim at issue was a method claim). In contrast, Finjan’s
 method claims were not infringed by the accused products
 because those claims required actual performance of each
 claimed step; there was no evidence that proactive scan-
 ning was performed in the United States. Id. at 1206 (“To
 infringe a method claim, a person must have practiced all
 steps of the claimed method.” (quoting Lucent Techs. V.
 Gateway, Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2009))). Cf.
 ParkerVision, Inc., 903 F.3d at 1363 (similarly differentiat-
 ing apparatus claims and method claims in the patent in-
 validity context).
     However, differences exist between apparatus claims
 as well, depending on the claim language. We have con-
 strued some apparatus claims to require an infringing de-
 vice to actually perform and operate according to the
 functional terms recited in the claim. The intervenors cite
 two such cases, Cross Medical and Ball Aerosol. See Inter-
 venors’ Br. 64, 67–68. We have construed other apparatus
 claims to require only capability, such as in Finjan and Sil-
 icon Graphics.
     Ball Aerosol and Cross Medical both involve mechani-
 cal apparatus claims. According to these two cases, inter-
 venors argue, the ’439 claims should be construed to
 require actual operation of the functions recited in limita-
 tions [d] and [e] in order for there to be infringement. In-
 tervenors’ Br. 64–69. In Cross Medical, we rejected the
Case: 20-1903      Document: 98   Page: 17    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     17



 argument that the limitation “anchor seat means which
 has a lower bone interface operatively joined to said bone
 segment” could be met merely by an interface that was ca-
 pable of contacting bone. Cross Med. Prods., Inc. v. Med-
 tronic Sofamor Danek, Inc., 424 F.3d 1293, 1305–06 (Fed.
 Cir. 2005). Instead, the claim language “operatively
 joined” required that the interface and the bone segment
 be connected and in contact such that the device effectively
 performed posterior stabilization. Id. at 1306. Direct in-
 fringement did not occur until the device was connected to
 the bone, which a surgeon performed, not the allegedly in-
 fringing device maker. Id. at 1310–14.
     In Ball Aerosol, the apparatus claim recited a specific
 physical relationship between elements of a candle holder,
 in which protrusions in the bottom of a candle holder are
 resting upon the cover of the candle tin, the cover having
 been removed from the rest of the tin. Ball Aerosol, 555
 F.3d at 994–95. The claim recited not only a particular
 physical relation between two components of the device,
 but included a limitation resembling a particular use of
 those components. Id. at 987–88 (“the cover, when re-
 moved, being placed upon the surface with the holder being
 set upon the cover for the cover to support the holder above
 the surface”). We ultimately construed the Ball Aerosol
 claim to be a configuration-type claim, which required
 showing that the candle holder was actually placed on its
 cover. Id. at 995 (finding no infringement although the ac-
 cused Travel Candle had a removable cover that the candle
 holder was capable of being placed on, because there was
 no evidence that the Travel Candle was in fact ever placed
 in such a configuration). The candle holder makers and
 sellers did not infringe the claim because no infringement
 occurred until the candle holder was positioned on top of
 the cover.
     In both of those cases, actual operation of arranging el-
 ements in a particular way was required because of the
 claim language. Neither case involved claim language
Case: 20-1903   Document: 98     Page: 18     Filed: 08/31/2022




 18                                         INVT SPE LLC   v. ITC



 resembling the language in INVT’s claims. Intervenors
 emphasize that the Cross Medical claims included the pre-
 sent-tense verb “has,” similar to the present-tense verbs
 “demodulates” and “decodes” in the ’439 claims. But this
 court’s construction in Cross Medical was based on “opera-
 tively joined,” not “has.” Intervenors do not provide any
 analysis of Ball Aerosol. While the Ball Aerosol claim is
 atypical for its recitation, within a mechanical device
 claim, of how a component is to be used or operated—some-
 what akin to computer device claims, which commonly in-
 clude functional language—it ultimately has little
 relevance for construing INVT’s claims.
      Because of the nature of the technology, computer and
 software claims typically use functional language to define
 the invention. Functional language is used to define and
 delimit otherwise generic or interchangeable general pur-
 pose computer hardware, which can be programmed to per-
 form an unlimited array of functions. In other words, the
 recited operative steps a computer- or software-based de-
 vice undertakes is what defines what a computer-imple-
 mented invention is. We have frequently construed such
 functional language as not requiring actual performance of
 those operative steps for infringement purposes. Moreo-
 ver, we have not required claims to adhere to a specific
 grammatical form to find that the claim is drawn to capa-
 bility, contrary to the Commission’s and the intervenors’
 contentions.
     In Finjan, accused products sold with locked software
 modules still infringed the device claims because the
 claims described capabilities and did not require software
 components be active or enabled. Finjan, 626 F.3d at
 1204–05. The claims used “for performing”-type claim lan-
 guage—“a logical engine for preventing execution,” “a com-
 munications engine for obtaining a Downloadable,” and “a
 linking engine . . . for forming a sandbox package.” Id. at
 1205. Based on the language, we held that the system
 claims recite “software components with specific purposes.”
Case: 20-1903      Document: 98     Page: 19    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                        19



 Id. Because defendants admitted that program code for the
 relevant function (proactive scanning) was literally present
 on all accused devices, the claim was infringed “in the same
 way that an automobile engine for propulsion exists in a
 car even when the car is turned off.” Id. at 1205. The pres-
 ence of that programming in the accused products was all
 that was necessary for establishing infringement.
      But “for performing”-type language like in Finjan is not
 the only way for a computer-implemented claim to be di-
 rected to capability, as intervenors contend. See, e.g., In-
 tervenors’ Br. 66–68. In Silicon Graphics, the computer
 apparatus claim recited “a rasterization circuit coupled to
 the processor that rasterizes the primitive according to a
 rasterization process which operates on a floating point for-
 mat.” Silicon Graphics, Inc. v. ATI Techs., Inc., 607 F.3d
 784, 788 (Fed. Cir. 2010) (emphasis added and omitted).
 The accused product was a graphics processor that could
 not perform rasterization unless combined with an operat-
 ing system. Id. at 794. We held that infringement did not
 turn on whether the accused product was actually perform-
 ing the rasterization but, simply, whether it included a ras-
 terization circuit for doing so. Id. at 795. We held that the
 apparatus claim directed to a computer, claimed in func-
 tional terms, is nonetheless infringed so long as the product
 is “designed ‘in such a way as to enable a user of that [prod-
 uct] to utilize the function . . . without having to modify [the
 product]”—i.e., capable of the functions. Id. (original alter-
 ations) (quoting Fantasy Sports, 287 F.3d at 1118). We
 noted that “[w]here, as here, a product includes the struc-
 tural means for performing a claimed function, it can still
 infringe ‘separate and apart’ from the operating system
 that is needed to use the product.” Id. Both appellee and
 intervenors ignore the fact that Silicon Graphics treats
 “that rasterizes” as capability-type language. See Appel-
 lee’s Br. 53 (noting other parts of the claim which use “for
 performing”-type language); Intervenors’ Br. 67–68 (same,
 conflating the rasterization circuit and the processor, to
Case: 20-1903    Document: 98      Page: 20     Filed: 08/31/2022




 20                                           INVT SPE LLC   v. ITC



 which the rasterization circuit is coupled).
     The FID relied primarily on Finjan and the absence of
 “for performing”-type claim language, providing little else
 for why the ’439 claims require actual operation. The in-
 tervenors argue that simple-present-tense words are
 enough to require actual operation, see Intervenors’ Br. 65,
 67, but Silicon Graphics shows that is not true. 8 In fact,
 based on just claim language, we see very little significance
 in the difference between a limitation that might recite “a
 data obtaining section for demodulating and decoding”
 (Finjan-style) and one that recites “a data obtaining section
 that demodulates and decodes” (the actual ’439 claim lan-
 guage), for determining on which side of the capability/ac-
 tual-operation line the claims fall. 9



      8   See also, e.g., MasterMine Software, Inc. v. Mi-
 crosoft Corp., 874 F.3d 1307, 1315–16 (Fed. Cir. 2017)
 (“Though claim 8 includes active verbs—presents, receives,
 and generates—these verbs represent permissible func-
 tional language used to describe capabilities of the ‘report-
 ing module.’”); UltimatePointer, L.L.C. v. Nintendo Co., 816
 F.3d 816, 826–27 (Fed. Cir. 2016) (holding that “an image
 sensor, said image sensor generating data” reflected the ca-
 pability of the claimed device).
      9   The other cases cited by the intervenors are not rel-
 evant or distinguishable. Acco Brands involved induced in-
 fringement, where a showing of underlying direct
 infringement was required based on an end user’s actual
 use of an infringing mode versus a noninfringing mode.
 Evidence of the infringing capability of the device was
 therefore insufficient. ACCO Brands, Inc. v. ABA Locks
 Mfrs. Co., 501 F.3d 1307, 1313–14 (Fed. Cir. 2007). In Te-
 lemac Cellular, this court held that a patentee could not
 rely on an alleged capability of the accused device to per-
 form a claimed function where the device needed to be mod-
 ified to infringe. Telemac Cellular Corp. v. Topp Telecom,
Case: 20-1903      Document: 98   Page: 21    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     21



      Like with the claims in Finjan and Silicon Graphics,
 we find that the asserted ’439 claims are directed to capa-
 bility—as in a device that includes “software components
 with specific purposes,” programmed to have the ability to
 perform the operative steps: namely, a “receiving section”
 that can receive a signal containing data modulated and
 encoded using the parameters decided at user device, and
 a “data obtaining section” that can demodulate and decode
 the signal using the parameters decided at the user device.
 Finjan, 626 F.3d at 1204–05. In other words, the claims
 recite a device with the capability of performing the recited
 functions when in operation without any modification or
 further programming.
                              B
      While we agree with INVT that its claims are “capabil-
 ity” claims, that does not mean we agree with its conception
 of what necessarily are the capabilities of an infringing de-
 vice. We thus find it necessary to further construe the as-
 serted ’439 patent claims to clarify that determining a user


 Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001). Similarly, in
 High Tech Medical Instrumentation, the court held that in-
 fringement could not be based on an unintended alteration
 of the device. High Tech Med. Instrumentation, Inc. v. New
 Image Indus., Inc., 49 F.3d 1551, 1555 (Fed. Cir. 1995). In
 ViaTech, a nonprecedential opinion, the claims required a
 dynamic license database and it was undisputed that the
 accused product lacked a database. The fact that the prod-
 uct had the ability to eventually create or generate a data-
 base (with the installation of Windows on the device) could
 not support a finding of infringement. ViaTech Techs. Inc.
 v. Microsoft Corp., 733 F. App’x 542, 551–52 (Fed. Cir.
 2018). These cases do not inform whether the ’439 claims
 are correctly construed to be directly infringed by the sale
 of a device that has the pre-existing capability, without
 modification, to perform the claimed functions.
Case: 20-1903    Document: 98     Page: 22     Filed: 08/31/2022




 22                                          INVT SPE LLC   v. ITC



 device’s capability involves analyzing a base station’s oper-
 ation. INVT argues that the Commission erred by consid-
 ering the operation of base stations in determining
 whether the asserted ’439 claims were infringed. See Ap-
 pellant’s Br. 61 (“[T]he asserted claims are directed to de-
 vices, not base station . . . . Whether a base station is
 required to take certain actions is irrelevant to whether the
 accused user devices meet the claim limitations.”). The in-
 tervenors argue, on the other hand, that whether the ac-
 cused products are capable of meeting the claim limitations
 depends on how the base stations operate. See Intervenors’
 Br. 71 (“[W]hether Respondents’ product do (or even can)
 demodulate/decode data using the parameter combinations
 from the CQI table depends on whether base stations them-
 selves even can modulate/encode data using those combina-
 tions.”). We agree with the intervenors that, although the
 asserted ’439 claims do not include the base station itself,
 the base station’s operation is a part of the infringement
 analysis.
     To determine whether an accused device is a device
 with the “capability” of performing the recited functions, it
 must be able to perform those functions when it is activated
 and put into operation. See infra Section C. Here, that
 means that the accused device receives and then decodes
 and demodulates a data signal with a particular claimed
 protocol—using the same parameters it had previously
 chosen. In this case, the user device’s capability is depend-
 ent on the base station’s capability.
     The base station is part of “the environment” in which
 the user device must function. Advanced Software Design
 Corp. v. Fiserv, Inc., 641 F.3d 1374 (Fed. Cir. 2011). The
 claims have specific requirements for the data signal that
 the user device’s receiving section and data obtaining sec-
 tion handle and process when the device is activated and
 put into operation. That received data signal must be mod-
 ulated and encoded with specific parameters—and not by
 the claimed user device but by a separate base station. See
Case: 20-1903      Document: 98   Page: 23    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     23



 ’439 patent, claim 1, limitation [d] (“a signal containing
 data modulated and encoded on a per subband group basis
 at the [base station] using the modulation parameters and
 the coding parameters of the parameter information trans-
 mitted at the parameter information transmission sec-
 tion”). To understand whether a user device can ever
 receive a data signal with the particularized characteris-
 tics set forth in the claim, it is necessary to know whether
 the base station (i.e., the communicating party) is capable
 of transmitting that particular type of data signal to the
 user device. Therefore, although the recited base station is
 not “a limitation on the claimed invention itself,” Nazomi
 Commcn’s, Inc. v. Nokia Corp., 739 F.3d 1339, 1345 (Fed.
 Cir. 2014), in the sense that an infringer would not need to,
 for instance, use, make, or sell the base station, the base
 station’s operation affects whether the claims are met, see,
 e.g., Advanced Software Design, 641 F.3d at 1373–74.
     In Advanced Software, the claimed invention was for
 validating a check, to prevent check fraud, and involved ei-
 ther decrypting or encrypting information on the check.
 The preamble of the claim set out that the check included
 “selection information [that] is encrypted” to generate a
 control code and a “control code [which] is printed on the
 [check].” We held that these steps in the preamble “de-
 fine[d] the financial instrument that the claimed system
 validates” as opposed to setting forth steps that would have
 to be performed by the accused infringer. Advanced Soft-
 ware, 641 F.3d at 1373–74 & 1374 n.1. Nevertheless, the
 accused infringer would infringe “only by validating checks
 that [had] been encrypted and printed in accordance with
 steps described in the preamble.” Id. at 1374.
     Like in Advanced Software, the claimed device of the
 ’439 patent operates in an environment that involves ac-
 tions of another device (the communicating party, i.e., the
 base station). The claimed device’s capability of perform-
 ing the recited functions depends on being supplied a cer-
 tain modulated and encoded signal, which, in turn,
Case: 20-1903    Document: 98     Page: 24     Filed: 08/31/2022




 24                                          INVT SPE LLC   v. ITC



 requires the supplier (the communicating party) to actually
 supply that signal. Because the communicating party
 (base station) generates the necessary environment, its op-
 erations must be known to determine whether the accused
 device infringes, i.e., is capable of performing the claimed
 functions.
                              C
      We find, on this record, that INVT has not shown in-
 fringement, even though the claims are drawn to capabil-
 ity.
      “[W]here claim language recites ‘capability, as opposed
 to actual operation,’ an apparatus that is ‘reasonably capa-
 ble’ of performing the claimed functions ‘without signifi-
 cant alterations’ can infringe those claims.” ParkerVision,
 Inc., 903 F.3d at 1362. In contexts involving software func-
 tionality, we have never suggested that reasonable capabil-
 ity can be established without any evidence or undisputed
 knowledge of an instance that the accused product per-
 forms the claimed function when placed in operation. For
 example, in Ericsson, a capability claim limitation was met
 because of a finding of the accused device’s capability to
 perform the function “some of the time” based on “proof
 that it was in fact so used by some device users.” Ericsson,
 Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1216 (Fed. Cir.
 2014). Similar support underlies infringement in Versata,
 Finjan, ParkerVision, and Fantasy Sports Properties, as
 additional examples. See Versata Software, Inc. v. SAP
 Am., Inc., 717 F.3d 1255, 1263 (Fed. Cir. 2013) (noting that
 customers did and were expected to perform the function-
 ality); Finjan, 626 F.3d at 1203 (“Defendants argue that in-
 fringement occurred only when customers purchased keys
 and unlocked proactive scanning modules . . . .” (emphasis
 added)); ParkerVision, 903 F.3d at 1360 (noting, in the in-
 validity context that “it is undisputed that [the reference]
 Nozawa’s device necessarily will produce a periodic signal
 that contains integer multiples of the fundamental
Case: 20-1903      Document: 98   Page: 25    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     25



 frequency under some, albeit not all, conditions” (emphases
 added)); Fantasy Sports Props., Inc. v. Sportsline.com, Inc.,
 287 F.3d 1108, 1119 (treating the claim as drawn to soft-
 ware with the “ability” to award a particular type of bonus
 points and finding a need for further factfinding regarding
 evidence of such bonus point awarding being performed
 without modification). 10 Relatedly, we have rejected find-
 ing infringement based on an accused product being
 “merely capable of being modified in a manner that in-
 fringes.” Fantasy Sports, 287 F.3d at 1117–18 (emphases
 added) (citing High Tech Med. Instrumentation, Inc. v. New
 Image Indus., Inc., 49 F.3d 1551, 1555–56 (Fed. Cir. 1995);
 and then citing Telemac Cellular Corp. v. Topp Telecom,
 Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001); and discussing
 Intel Corp. v. ITC, 946 F.2d 821 (Fed. Cir. 1991)).
     While we have noted the principle that “apparatus
 claims cover what a device is, not what a device does,”
 Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d
 1464, 1468 (Fed. Cir. 1990), as a useful reminder that the
 focus of apparatus claims is the structure and not the op-
 eration or use, with computer- or software-based



     10   The appellant cites Silicon Graphics for the propo-
 sition that direct infringement does not require the perfor-
 mance of all elements in the apparatus claims. Appellant’s
 Br. 63. In Silicon Graphics, we noted that, in addition to
 actual use of a product, infringement of an apparatus claim
 occurs when the invention is made or sold in the United
 States. That is what we were referring to when we said
 “even absent its use (or performance),” an apparatus claim
 directed to a computer with functional terms is nonetheless
 infringed. Silicon Graphics, Inc. v. ATI Techs., Inc., 607
 F.3d 784, 794 (Fed. Cir. 2010). Summary judgment was
 improper because there was a possible factual dispute as to
 whether the accused products, once run, could rasterize
 and store the data as functionally claimed. See id. at 795.
Case: 20-1903    Document: 98     Page: 26     Filed: 08/31/2022




 26                                          INVT SPE LLC   v. ITC



 inventions, apparatus claims routinely depend on func-
 tional claiming to describe the apparatus. It is the func-
 tional terms that distinguish a general purpose computer,
 “which can be programmed to perform very different tasks
 in very different ways” from a special purpose computer
 that is programmed to perform the particular function.
 Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521
 F.3d 1328, 1333 (Fed. Cir. 2008). Therefore, what the de-
 vice does (and how it does it) is highly relevant to under-
 standing what the device is, in the computer/software
 context. Because we require claim limitations to have some
 teeth and meaning, proof of reasonable capability of per-
 forming claimed functions requires, at least as a general
 matter, proof that an accused product—when put into op-
 eration—in fact executes all of the claimed functions at
 least some of the time or at least once in the claim-required
 environment.
     For the ’439 claims, the receiving section in limitation
 [d] and the data obtaining section in limitation [e] require
 receiving and handling a data signal from the base station
 that is modulated and encoded using parameters that were
 decided by the user device. INVT has failed to show that
 under the LTE standard, a user device ever receives and
 handles such a data signal, i.e., infringement based on the
 claim being essential to the standard, as discussed next in
 Subsection 1. Nor has INVT shown that the accused prod-
 ucts receive such a data signal, i.e., infringement based on
 comparing the claims to the actual accused products, as
 discussed subsequently in Subsection 2. Those failures
 mean that infringement has not been shown.
                              1
     Infringement can be proven based on an accused prod-
 uct’s use of an industry standard if the asserted claim is
 standard essential. See Fujitsu Ltd. v. Netgear Inc., 620
 F.3d 1321, 1326–29 (Fed. Cir. 2010); Godo Kaisha IP
 Bridge 1 v. TCL Commcn’s Tech. Holdings Ltd., 967 F.3d
Case: 20-1903      Document: 98    Page: 27     Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                       27



 1380, 1383–84 (Fed. Cir. 2020).
     Claims are standard essential if “the reach of the
 claims includes any device that practices the standard.”
 Fujitsu, 620 F.3d at 1327. In other words, “all implemen-
 tations of a standard infringe the claim” and the “patent
 covers every possible implementation of a standard.” Id.
 1327–28. In Fujitsu, this court explained that while
 “claims should be compared to the accused product to de-
 termine infringement,” “if an accused product operates in
 accordance with a standard, then comparing the claims to
 that standard is the same as comparing the claims to the
 accused product.” Id. at 1327. Therefore, once a claim is
 found to be standard essential, that is sufficient to find in-
 fringement for any standard-compliant device. Id. at 1328.
     Sometimes, “an industry standard does not provide the
 level of specificity required to establish that practicing that
 standard would always result in infringement. Or . . . the
 relevant section of the standard is optional, and standards
 compliance alone would not establish” infringement. Id. at
 1327–28. In such instances, the patent owner cannot es-
 tablish infringement simply by arguing that the product
 practices the standard but “must compare the claims to the
 accused products or, if appropriate, prove that the accused
 products implement any relevant optional sections of the
 standard.” Id. at 1328.
      According to INVT, the ’439 claims are standard essen-
 tial because, under the LTE standard, all LTE-compliant
 devices must be capable of receiving, demodulating, and
 decoding data using any of the available modulation and
 coding parameters in LTE, including parameters originally
 decided by the LTE-compliant user device. See Appellant’s
 Br. 62–63, 66–67. But because INVT failed to provide any
 evidence showing that a base station in fact ever sends the
 user device a data signal that is modulated and encoded
 using parameters that the user device decided, INVT has
 failed to prove the required capability.
Case: 20-1903    Document: 98      Page: 28     Filed: 08/31/2022




 28                                           INVT SPE LLC   v. ITC



      INVT only provides two record citations for the conten-
 tion that an LTE-compliant user device is necessarily ca-
 pable of demodulating and decoding data using parameters
 it originally sends to the base station. The first citation is
 to the testimony of its expert, Dr. Vojcic. 11 See Appellant’s
 Br. 63 (citing J.A. 10827 (827:8–13)); see also id. at 60, 66.
 This testimony merely states that an LTE user device is
 capable of receiving, and then demodulating and decoding
 using, the parameters it sent to the base station because
 those parameters are parameters found in the LTE stand-
 ard. Without any evidence as to whether the base station
 operating under the LTE standard ever selects the same
 parameters chosen by the user device, there is no evidence
 that a standard-compliant user device ever receives data




      11 Q. Okay. So do [user devices] and LTE have to be
 able to handle the case where the scheduler does assign re-
 sources based on measurements reported by the [user de-
 vice]?
     A. [User device] would have to, absolutely, be able to
 receive -- to receive, using modulation and coding parame-
 ters that were decided by the user device, but in some cases
 it might also -- it should be able to receive other modulation
 and coding parameters.
     Q. Do [user devices] under LTE basically have to be
 able to receive and obtain data under any of the available
 modulation and coding parameters of LTE?
     A. They should -- yes, they must be capable of receiv-
 ing any.
     Q. And are all the accused products, based on your
 analysis, capable of receiving demodulating and decoding
 using the parameters decided by the [user device]?
     A. Yes, Counsel.
 J.A. 10826–27 (826:23–827:18).
Case: 20-1903      Document: 98   Page: 29   Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                    29



 modulated and encoded with the claimed parameters. 12
     The second citation is to the testimony of respondents’
 expert, Dr. Acampora. See Appellant’s Br. 63 (citing J.A.
 11918–19 (1918:1–1919:14)); see also FID, at *60, *66–67.
 Contrary to INVT’s characterization, this evidence does not
 show Dr. Acampora agreeing that the LTE standard con-
 templates that all LTE-compliant devices must be able to
 demodulate and decode using any of the available modula-
 tion and coding parameters of LTE, including the parame-
 ters originally decided by the device (i.e., the CQI
 parameters).
     Preceding the portion of his testimony cited by INVT,
 Dr. Acampora testified that an LTE user device does not
 have to be able to demodulate and decode using the param-
 eters shown in the CQI table, the table of the 16 combina-
 tions of parameters the user device can choose and
 transmit to the base station. J.A. 11915 (1915:2–6). It is
 true Dr. Acampora agreed that an LTE device must be able


     12   Testimony by Dr. Vojcic additionally cited by
 INVT’s counsel during the hearing is unhelpful. Oral Arg.
 13:49–14:46 (citing J.A. 10881; 10878; 10820); 15:25–16:10.
 Dr. Vojcic vaguely testified that for the base station, it
 “would be typical or it would try whenever it could to ac-
 complish that [i.e., sending the very CQI values back to the
 mobile] because that would optimize system capacity . . . .”
 J.A. 10881–82 (881:13–882:3); see also J.A. 10878 (878:5–
 9) (“the base station will tend to use this reported CQI be-
 cause that would maximize its capacity and throughput
 and so on”); J.A. 10820 (820:11–22) (identifying the CQI ta-
 ble). And, ultimately, Dr. Vojcic rested on the idea that
 “who makes the ultimate decision is not really relevant for
 the infringement of the claim, because the [user device]
 must be capable of receiving what it decided when base sta-
 tion decides the same, and that’s -- that’s my explanation.”
 J.A. 10881–82 (881:13–882:3).
Case: 20-1903     Document: 98      Page: 30     Filed: 08/31/2022




 30                                            INVT SPE LLC   v. ITC



 to demodulate QPSK, 16QAM, and 64QAM—in other
 words, the user device must be able to handle the modula-
 tion parameters listed in the CQI table. J.A. 11915
 (1915:7–19). 13 But, Dr. Acampora disagreed that the user
 device must be able to handle the coding parameters
 shown in the CQI table. J.A. 11915–17 (1915:20–1917:23).
 Dr. Acampora supported his conclusion with a detailed ex-
 planation of how the coding parameter chosen by the base
 station is calculated based on several things, including the
 MCS parameter, the TBS table, and the resource block al-
 location (both the MCS parameter and the resource block
 allocation decided by the base station and then sent to the
 user device), J.A. 11916 (1916:2–14), and, importantly,
 that he is unaware of such calculation ever resulting in a
 coding parameter that matches a coding parameter in the
 CQI table, J.A. 11919 (1919:12–13); see also J.A. 11877–85.
     In response, INVT’s counsel posed a hypothetical,
 which Dr. Acampora ultimately agreed with. This hypo-
 thetical included as an assumption that there is a MCS
 index that the base station can choose and send to the user
 device that could result in a coding parameter that is listed
 in the CQI table. 14 Not fighting the hypothetical, Dr.



      13  QPSK, 16AM, and 64AM are listed in the MCS ta-
 ble, the table for the parameters the base station sends to
 the user device. See supra footnote 5 (referring to ETSI
 documentation on parameter Qm in the LTE standard);
 J.A. 13157–58 (MCS table).
      14  Q. I heard you the first time. My question was still
 a little different.
          I’m asking you if an LTE-compliant device receives
 data modulated QPSK with a coding rate of 78, will it be
 able to demodulate and decode that data?
      A. That’s different than the question you asked earlier.
          So if the [user device] concludes that the base sta-
 tion -- and I’ll put a little finer point on your question -- if
Case: 20-1903      Document: 98   Page: 31    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     31



 Acampora agreed that if there is an MCS value, a corre-
 sponding TBS value, and resource block allocation that
 could ultimately result in a coding parameter that matches
 one listed in the CQI table (based on the appropriate calcu-
 lations), the user device would be required to be able to de-
 code using a CQI parameter. See J.A. 11917–19 (1917:24–
 1919:14). In other words: If the LTE standard provides for
 the user device to receive the same parameters the user de-
 vice had decided, the user device that complies with the


 the [user device] does the calculation I described, concludes
 that the code rate selected by the base station is 78 divided
 by 102.4, if that’s one of the possible outcomes of the com-
 putation, then the [user device] must be able to demodulate
 using the indicated modulation index and that code rate.
      Q. Right. You’re still talking about the base station a
 lot, but I assume the answer is true for any of these coding
 rates.
          If this modulation in this table and the associated
 coding rate is what the base station says to use, all [user
 devices], all LTE-compliant [user devices] and all the ac-
 cused products have to be able to handle that and demodu-
 late and decode using those parameters, right?
      A. If the base station had chosen one of those, based
 upon how much data it has to send, transfer block size, re-
 source block assignment so forth and so on, if the base sta-
 tion determines the TBS and the modulation rate, then if
 that combination -- which also includes how many resource
 blocks are being assigned -- happens to correspond with,
 say, to row 3, QPSK and 1093 divided by 102.4, if that hap-
 pens, then the [user device] must be capable of demodulat-
 ing using the corresponding modulation index and the code
 rate, yes.
          If that should ever happen. I don’t know if it ever
 does happen.
      Q. I’ll take that as a yes, Dr. Acampora. . . .
 J.A. 11917–19 (1917:24–1919:14) (emphases added).
Case: 20-1903    Document: 98     Page: 32     Filed: 08/31/2022




 32                                          INVT SPE LLC   v. ITC



 LTE standard must be capable of receiving the parameters
 it decided. Like the testimony of Dr. Vojcic, Dr. Acampora’s
 testimony does not show that the base station, operating
 under the LTE standard, ever selects the same parameters
 chosen by the user device, and that a standard-compliant
 user device ever receives data modulated and encoded with
 the claimed parameters.
      The ALJ’s FID findings confirm there is no factual sup-
 port for INVT’s position that LTE user devices necessarily
 have the ability to receive the claimed data signal modu-
 lated and encoded with the parameters originally decided
 by the user device. See FID, at *58–61 (citing J.A. 11881–
 84; J.A. 13157–63) (analyzing infringement based on inter-
 preting the claims to require actual operation). Although
 the ALJ did not decide the question of capability of an LTE
 user device—because the ALJ construed the claims to re-
 quire actual operation—the ALJ’s findings are nonetheless
 consistent with Dr. Acampora’s point. INVT has not shown
 that the LTE standard includes the possibility for a combi-
 nation of MCS, TBS, and resource block allocation values
 from a base station that results in a user device using a
 CQI coding parameter. See id. For that reason, INVT has
 failed to show that an LTE standard-compliant user device
 is capable of meeting the claimed functional language
 when that device is put into operation under the standard,
 and that the claims are essential to the LTE standard. 15



      15  We need not address a potential additional issue
 that may arise in the context of standards and patented
 computer-implemented inventions—must accused devices
 operating under a standard perform the claimed functions
 all of the time or just some of the time to support an in-
 fringement finding, where the claim is drawn to capability.
 See FID, at *61 (ALJ stating that “mere capability of a
 claimed feature is ipso facto not tantamount to the require-
 ment that the claimed feature must be mandatory”). In
Case: 20-1903      Document: 98    Page: 33    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                      33



                               2
     Because the ALJ found the claims were not essential to
 the LTE standard (which we agree with), the ALJ stated
 that INVT must prove that the “actual operation” of the
 accused products meets every claim limitation. We con-
 strue the claims to be directed to capability and, thus, to be
 more precise, INVT was required to prove infringement in
 the ordinary manner, which involves “compar[ing] the
 claims to the accused products.” Fujitsu, 620 F.3d at 1328.
 The same rationale detailed above regarding the require-
 ment for reasonable capability again applies. An accused
 device cannot meet the required capabilities of the ’439
 claims without evidence or agreement that the accused de-
 vice performs, without modification, the recited functions
 at least once when it is in operation. We see no reversible
 error in the ALJ’s finding that INVT failed to prove that
 the accused products actually practice limitation [e], Ap-
 pellee’s Br. 14, 16, for reasons discussed by the ALJ’s FID,
 FID, at *69–70.
      The ALJ credited the intervenors’ expert’s testimony
 that without the benefit of reviewing source code governing
 the operation of the base station’s communication with an
 accused device, it was not possible to determine whether
 the DCI transmitted to the user device was “informed in
 any way by a CQI value that was sent earlier” from the
 accused user device. Id. at *70. It was, therefore, not pos-
 sible to know whether the base station decides to use the
 “very parameters” included in the CQI without reviewing
 base station source code. Id. The ALJ relied on this signif-
 icant evidentiary gap about whether and how the base sta-
 tion was influenced by the CQI code to find that INVT
 failed to prove by a preponderance of the evidence that the


 this case, INVT failed to prove that the accused products
 ever perform the requirements of claim limitations [d] and
 [e].
Case: 20-1903    Document: 98      Page: 34     Filed: 08/31/2022




 34                                           INVT SPE LLC   v. ITC



 accused products practice limitation [e]. This evidentiary
 gap mirrors and reinforces our earlier observation that
 there is nothing to support INVT’s contention that the ac-
 cused products are reasonably capable of receiving a data
 signal from the base station that is modulated and encoded
 using the parameters that are originally decided by the
 user device, and demodulating and decoding using the
 same parameters. Accordingly, we affirm the ALJ’s finding
 of noninfringement as supported by substantial evidence.
                               D
     Because limitation [e] is not met due to INVT’s afore-
 mentioned failure of evidence, we need not address INVT’s
 other infringement arguments regarding “per subband
 group basis” in limitations [d] and [e] and the “pattern stor-
 age section” in limitation [f].
      In addition, because the parties agree that the domes-
 tic industry findings fall with the noninfringement find-
 ings, Appellant’s Reply Br. 35, we affirm the Commission
 on finding no domestic industry.
     Lastly, we note that Chenery does not preclude our af-
 firmance of the Commission’s decision although we do so
 on a different claim construction (drawn to capability) than
 that underlying the Commission’s decision. See SEC v.
 Chenery Corp., 332 U.S. 194, 204 (1947). We make no fac-
 tual findings or decisions on any element of discretion that
 is the factfinding agency’s to make. Relying on Dr.
 Acampora’s testimony quoted earlier, see supra Section
 C.1, the ALJ found that “it does not appear to be likely,
 must [sic] less required, for the base station to choose the
 ‘very parameters’ initially decided by the UE.” FID, at *61.
 The ALJ erred in construing claim limitations as requiring
 more than capability for infringement, a legal question.
 The ALJ’s factual findings for noninfringement, however,
 are equally applicable under the correct claim construction
 because, as a matter of law, reasonable capability cannot
 be proven in light of the total absence of evidence put on by
Case: 20-1903      Document: 98   Page: 35    Filed: 08/31/2022




 INVT SPE LLC   v. ITC                                     35



 INVT. Therefore, our affirmance is not “on a basis contain-
 ing any element of discretion—including discretion to find
 facts and interpret statutory ambiguities—that is not the
 basis the agency used,” that would improperly “remove the
 discretionary judgment from the agency to the court.” Koyo
 Seiko Co. v. United States, 95 F.3d 1094, 1101 (Fed. Cir.
 1996) (quoting ICC v. Brotherhood of Locomotive Engi-
 neers, 482 U.S. 270, 283 (1987)); see also Mayfield v. Ni-
 cholson, 444 F.3d 1328, 1336 (Fed. Cir. 2006) (noting the
 possibility of a court “conclud[ing] that there was no viola-
 tion of the Chenery doctrine on the ground that ‘it is clear
 . . . the agency would have reached the same ultimate re-
 sult under the court’s legal theory.” (quoting Grabis v.
 OPM, 424 F.3d 1265, 1270 (Fed. Cir. 2005); and citing Koyo
 Seiko Co., 95 F.3d at 1100–01))). We have not “scour[ed]
 the record to find some alternative basis to reach the same
 result.” Borovsky v. Holder, 612 F.3d 917, 921 (7th Cir.
 2010).
                         CONCLUSION
     For the foregoing reasons, we affirm the Commission’s
 determination of no violation of section 337 and a lack of
 domestic industry as to the ’439 patent because INVT has
 not shown that the relevant LTE devices infringe. With
 respect to the expired ’590 patent, we vacate the Commis-
 sion’s determination and remand with instructions to dis-
 miss the relevant portion of the complaint.
   AFFIRMED IN PART, VACATED IN PART WITH
                  REMAND
                            COSTS
 Costs against Appellant.